Citation Nr: 1210849	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  03-01 665	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan




THE ISSUE

Entitlement to service connection for an eye disability.




ATTORNEY FOR THE BOARD

S. Heneks, Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to June 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.  The appeal is currently under the jurisdiction of the RO in Detroit, Michigan.

The matter on appeal has previously been remanded for further development in December 2003, December 2005, April 2008, May 2009, and November 2010.  Pursuant to the remands, the Veteran received notice and examinations that are adequate upon which to base a determination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

As previously noted in prior remands, the Veteran has submitted claims of service connection for dental conditions, a skin disorder, and depression.  The issues of entitlement to service connection for dental conditions, a skin disorder, and depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Left eye vitreous floaters have been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Left eye vitreous floaters were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2003.  Although the notice was provided after the initial adjudication of the Veteran's claim in July 2001, the claim was subsequently readjudicated in a May 2005 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  In a May 2008 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

VA examinations with respect to the claim were obtained in March 2001, August 2004, October 2006, January 2009, December 2009, and January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are based on examinations of the Veteran.  The opinion provided by the November 2011 VA examiner is adequate upon which to base a determination, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a November 2002 SOC (statement of the case) and May 2005, November 2007, February 2009, September 2010, and February 2012 SSOCs which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for vitreous floaters in the left eye.

In his February 2001 claim, the Veteran asserted that he has had a floater in his left eye since approximately 1985.  He relates the onset of the floater to a period of prolonged computer usage.  Additionally, the Veteran has complained of dry eyes, periodic pains behind his eyes which he feels might be sinus related, high ocular pressure, possible glaucoma, nausea and dizziness related to peripheral vision changes, cataracts, and possible early retinal detachment.  In October 2010 statements, the Veteran clarified that he was seeking service connection for the floater in his eye due to concerns of possible future medical problems.  Specifically, he indicated that he was concerned about an ophthalmologist's statement that he could have possible early detachment issues.  The Veteran stated that he was not concerned about his cataracts for service connection claim purposes.  

The Veteran's service treatment records contain a February 1981 report of medical examination indicating that the Veteran has worn glasses since childhood for defective vision.  In January 1992, mild blepharitis, a verudiae of the upper right lid, and mild pinquecula were found on examination.  April 1999 records noted borderline intraocular pressure readings.  In September 2000, the Veteran complained of right eye pain.  In January 2001, the Veteran complained of floaters and flashing lights in the left eye.  

A March 2001 post-service VA examination included diagnoses of myopia and presbyopia.  In August 2004, the Veteran underwent another VA examination conducted by an optometrist.  The diagnosis was no ocular abnormalities but his pressure was between borderline normal and ocular hypertension, but appeared not to be a problem at that time.  The December 2005 Board remand requested an examination conducted by an ophthalmologist.  During October 2006 and January 2009 VA examinations, the diagnosis was early cataracts in both eyes.  It was noted that cataracts are a normal aging change not associated with any systemic condition or service activity and were not causing any visual defect at the time of examination.  However, these examinations were conducted by an optometrist.  Thus, in April 2008 and May 2009, the Board remanded for VA examinations conducted by an ophthalmologist.

The Veteran underwent a VA examination in December 2009.  This examination was conducted by an ophthalmologist as directed in the prior remands.  Following examination, the ophthalmologist provided an assessment of history of left eye floater while in the military with no classic PVD (posterior vitreous detachment) on examination, however could represent a vitreous syneresis cavity or premacular detachment.  The other assessments were floppy eyelid syndrome, mild palpebral conj inflammation, and glaucoma suspect.  Follow up was indicated for refractive error, bilateral cataracts, and motion sickness which was likely oculovestibular in etiology.  There was a notation to consider neurology consultation vs. OTC Antivert.  The examiner indicated that he had not reviewed the claims file but hoped to have it for review in a week.  There is no indication that the examiner was able to review the claims file.  

In November 2010, the Board concluded that a remand was necessary for another examination.  The Board reasoned that the VA ophthalmologist identified several eye related or potential eye related disabilities to include possible vitreous syneresis cavity or premacular detachment, glaucoma, bilateral cataracts, and motion sickness.  Importantly, the examiner indicated that two of these disorders, possible vitreous syneresis cavity or premacular detachment and motion sickness, require additional follow-up testing to include a possible neurology consultation.  As noted in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  Further, the examiner did not have the benefit of the claims file when conducting the examination.  Lastly, the examiner did not offer an opinion as to whether it was at least as likely as not that any current eye related disability was related to the Veteran's in-service symptomatology or his military service.  

In January 2011, the Veteran had another VA examination with the same ophthalmologist who conducted the December 2009 VA examination.  The Veteran reported that the floater in his left eye had been present for the past 25 years (approximately 1986).  He also seemed to have some motion sickness with peripheral vision.  Following examination, the assessment was left eye floaters (floaters OS) with no evidence of RD (retinal detachment), tears, or holes on examination; no PVD; and possible premacular detachment given longevity of symptoms.  He was also noted to have refractive error/myopia and motion sickness, which he was to evaluate with his primary care physician.  

After reviewing the claims file, the examiner recorded the Veteran's contention that after an extended period of computer data entry work during service, the Veteran had a sudden onset of floaters in his left eye.  The examiner stated that the symptoms are suggestive of an acute posterior vitreous detachment which is a normal aging change with 50 percent or so of people having one by age 60.  However, a PDV has not been identified on any of his examinations including the examiner's two examinations, so the presumption is that his symptoms are due to a premacular vitreous detachment or vitreous syneresis cavities.  The examiner noted that he had not been able to identify either one of these either on examination but they are difficult to detect and, in any event, are not considered anything other than physiologic aging changes with no specific treatment required or recommended.  At the present time there was no evidence for either primary open angle glaucoma or floppy lid syndrome.  The Veteran's past symptoms of vertigo do not seem to have an ocular cause and are likely inner ear related.  The Veteran also had age appropriate nuclear sclerotic changes in the crystalline lens of both eyes.  The examiner informed the Veteran that he was unable to say with certainty what was the exact cause of his sudden onset of visual symptoms in his left eye during service, but that he did not feel that he was at risk for any further visual deterioration related to the episode.  

In answering the Board's remand questions, the examiner stated that there is no confirmed diagnosis of ocular hypertension.  One elevated eye pressure does not establish a diagnosis of ocular hypertension or glaucoma.  The examiner saw no evidence for either at the time of the examination although the incidence of glaucoma increases with increasing age so the present does not predict the future.  The presumption that there may be a pre-macular vitreous detachment or vitreous syneresis cavity or cavities was an attempt to explain the sudden onset of the Veteran's symptoms and their intermittent persistence although there is no objective evidence that the examiner and his colleagues were able to ascertain with their present examination skills or diagnostic equipment but it still seemed to the examiner to be an attractive hypothesis.  If either one is the cause, the examiner added that he would consider that a physiologic rather than pathologic cause, at least in the way that we usually consider such things to be pathologic, and a symptom that requires no intervention nor carries any risk.  The motion sickness does not appear to be related to his vision.  There was no evidence of floppy lid on examination.  The examiner clarified that although the Veteran had physiologic nuclear sclerotic lens changes which would be called cataract changes only when vision is compromised which the Veteran's was not, and in any event would not be related to his military service.  In brief, the examiner stated that except for the subjective complaint of floaters, there is no evidence of any of the problems being related to military service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran has the disability for which benefits are being claimed.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  There is no indication in the record that the Veteran's refractive errors of the eye were subject to a superimposed disease or injury.  Thus, although the Veteran has been found to have myopia and presbyopia, they are not subject to service connection.

With regard to the issues of glaucoma, bilateral cataracts, and ocular hypertension, there is no diagnosis of any of these conditions of record.  As stated above, the January 2011 VA examiner noted one elevated eye pressure does not establish a diagnosis of ocular hypertension or glaucoma.  He also noted that although the Veteran had physiologic nuclear sclerotic lens changes, the Veteran's vision was not compromised by these changes so they were not considered cataract changes.  With regard to the finding of floppy eye lip syndrome in December 2009, the same examiner noted in January 2011 that he did not find any evidence for it on that examination.  Service connection requires evidence that establishes that the veteran currently has the claimed disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the most probative evidence does not indicate that the Veteran has ocular hypertension, glaucoma, cataracts, or floppy eyelid syndrome, these matters cannot be granted.  

With regard to the Veteran's complaints of motion sickness/vertigo, the January 2011 VA examiner stated that these symptoms did not seem to have an ocular cause but were likely inner ear related.  Although the examiner had previously indicated in December 2009 that consideration should be given to a neurology consultation, he did not have the benefit of the claims file at that time.  However, after reviewing the claims file and re-examining the Veteran in January 2011, he determined that the vertigo was likely inner ear related.  Further, as there is no indication that the Veteran is even claiming service connection for vertigo or that it is related to his service.

Turning to the left eye floaters, the Board observes that there is evidence of floaters in the service treatment records dated in January 2001.  The Veteran has consistently contended that he has continued to experienced floaters since service, which he is competent to report.  Therefore, service connection for left eye vitreous floaters is granted.  38 C.F.R. § 3.303.  









ORDER

Entitlement to service connection for an eye disability, specifically left eye vitreous floaters, is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


